Sam Bird, Judge, dissenting. While I agree with the decision of the majority to reverse and dismiss the charge of theft by deception, I respectfully disagree with the majority’s opinion to not reverse and remand for a new trial on the remaining charge of theft of leased personal property with proper instructions to the jury to consider the affirmative defense to which the appellant is entitled. Appellant was charged with theft of leased personal property as defined in Ark. Code Ann. § 5-36-115 (Repl. 1993). In my view, this statute is intended to deal with the evil of people who acquire possession of personal property, such as VCRs, TV sets, furniture, appliances, cars, etc., under short-term leases, with the intention to defraud the lessor. For example, section (a) of § 5-36-115 provides as follows: Any person is guilty of theft and subject to the punishments prescribed by § 5-36-103 who shall intentionally, fraudulently, or by false pretense take, carry, lead, drive away, destroy, sell, secrete, convert, or appropriate in any wrongful manner any personal property which is leased, rented, or entrusted to the person, or reports falsely of his wealth or mercantile credit and thereby fraudulently obtains possession of that personal property. My view of the purpose of the statute is reenforced by the language of section (c) which provides: It shall be prima facie evidence of intent to commit theft when one who has leased or rented the personal property of another fails to return or make arrangements acceptable with the lessor to return the personal property to its owner within five (5) days, excluding Saturday, Sunday, or state or federal holidays, after proper notice following the expiration of the lease or rental agreement or presents identification to the lessor or renter thereof which is false, fictitious, or not current with respect to name, address, place of employment, or other appropriate items. Section (d) of the statute provides that the “proper notice” referred to in section (c) “shall consist of a written demand addressed and mailed by certified or registered mail to the lessee at the address given at the time of making the lease or rental agreement.” In the case at bar, appellant, as lessee, entered into a written contract for a three-year lease of a carwash and lubrication business that carried with it, incidental to the business, certain items of personal property. The items of personal property were supposed to have been described in an exhibit that was supposed to have been attached to the contract. However, the lessor admitted that no inventory was taken and the exhibit was never attached to the contract. As a consequence, there was no way to determine what items of personalty were owned by the lessor and what items had been acquired by the lessee subsequent to his lease of the business. After appellant defaulted under the contract and removed much of the personal property from the leased premises, a question arose as to which items of personal property belonged to the lessor and which items had been acquired by the appellant subsequent to his acquisition of the lease. After a complaint by the lessor to the local police, the prosecuting attorney filed charges against appellant for theft of leased personal property under Ark. Code Ann. § 5-36-115. In my view, this factual scenario does not give rise to a prosecution under § 5-36-115. However, assuming for the sake of argument that § 5-36-115 is applicable to the case at bar, it is clear from the language of the statute that to be guilty of the crime of theft of leased personal property, one must “intentionally, fraudulently, or by false pretense” obtain possession of the leased property, or fail to return it to the owner within five days after “proper notice” following expiration of the lease term. However, the court gave an instruction that merely required the jury to find that appellant “[ijntentionally and fraudulently took or misappropriated in any wrongful manner the property of Gary Anschutz” in order to sustain the charge. I believe that this was error because there is no evidence in the record to support the court’s instruction since appellant clearly did not obtain possession of Mr. Anschutz’s carwash and lubrication business, or the personal property therein situated, fraudulently or by false pretense. The majority holds that it was not erroneous for the trial court to refuse to give an instruction that informed the jury of the owner’s obligation to provide notice to the lessee as set forth in § 5-36-115(c) because “the owner’s notice is not an element of the offense of theft of leased personal property.” The majority has apparently missed the point of appellant’s requested instruction. Appellant’s requested instruction was not offered for the purpose of informing the jury of the elements of the offense, but was offered to inform the jury about an affirmative defense that was afforded to him under the clear language of § 5-36-115(e), which provides as follows: (e) The following factors shall constitute an affirmative defense to prosecution for theft: (1) That the lessee accurately stated his name and address at the time of rental; (2) That the lessee’s failure to return the item at the expiration date of the rental contract was lawful; (3) That the lessee failed to receive the lessor’s notice personally unless notice was waived; and (4) That the lessee returned the personal property to the owner or lessor within forty-eight (48) hours of the commencement of prosecution, together with any charges for the overdue period and the value of damages to the personal property, if any. (Emphasis added.) All of the elements necessary to justify an instruction as to this affirmative defense were present in this case. As to the first element, the State did not contend, nor is there any evidence that would support a contention, that appellant did not provide his correct name and address at the time he entered into the agreement to lease Anschutz’s business. As to the second element, the only evidence in the record was that the lease agreement did not expire until November 9, 1996, long after appellant was charged. Thus, there is no evidence to support any claim that appellant did not return the items of personal property before the contract expired. As to the third element, it was clear that appellant did not personally receive a “proper notice” following expiration of the lease since it was admitted by Anschutz in his testimony that none was ever sent; and there was no evidence that notice was waived by appellant. As to the fourth element, the record reflects that all the missing property except a chair was returned to its owner on September 7, 1995, within forty-eight hours after the State commenced new charges against appellant by its Amended Information, filed September 5, 1995. The amended information constituted the commencement of a new charge since it increased the charge from a Class C to a Class B felony based upon new allegations that the value of the property allegedly stolen was more than $2,500. Cf. United States v. Gengo, 808 F.2d 1 (2d Cir. 1986); Maytag v. Municipal Court, Santa Barbara, 133 Cal. App. 3d 828, 184 Cal. Rptr. 365 (1982). In my view, the record was sufficient to require the court to instruct the jury about the availability of the affirmative defense provided for in the statute, and its failure to do so was error calling for a reversal and remand for new trial on the charge of theft of leased personal property. I am authorized to state that Judge Arey joins me in this dissenting opinion.